Citation Nr: 9920173	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylolysis without spondylolisthesis at L5-S1.

2.  Entitlement to service connection for squamous cell 
carcinoma of the throat.

3.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1957 
to September 1960, and active air service from May 1961 to 
May 1971 and January 1973 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Albuquerque 
Regional Office (RO) February 1996 rating decision which 
denied the veteran's application to reopen a claim for 
service connection for spondylolysis without 
spondylolisthesis at L5-S1, denied service connection for 
squamous cell carcinoma of the throat and denied an increased 
evaluation for hypertension, rated as 10 percent disabling.

The Board observes that, by September 1980 rating decision, 
the RO originally denied service connection for spondylolysis 
without spondylolisthesis at L5-S1, and granted service 
connection for a low back strain, assigning it a 
noncompensable disability evaluation.  The veteran was 
advised of this decision in an October 1980 letter.  By VA 
Form 21-4138, dated and received in June 1995, the veteran 
indicated that he wanted to be reevaluated for his service-
connected back strain.  The RO interpreted this as 
application to reopen the veteran's claim for service 
connection for spondylolysis without spondylolisthesis at L5-
S1.  In an undated statement, received in July 1997, the 
veteran listed chronic back strain as one of the issues on 
appeal.  He also indicated that he had never claimed that his 
chronic low back strain was the result of spondylolysis, and 
that he disagreed with the RO for limiting his low back 
disability only to defects located in the interarticular area 
of his vertebra.  Based on the foregoing, the Board finds 
that the veteran may have requested an increased 
(compensable) evaluation for his service-connected low back 
strain when he filed his VA Form 21-4138 back in June 1995.  
As this matter has not been addressed by the RO, it is 
referred to the RO for appropriate action.

Appellate review of the claim of entitlement to an increased 
evaluation for hypertension, currently rated as 10 percent 
disabling, is deferred pending completion of the development 
requested below in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for spondylolysis without spondylolisthesis at L5-S1 in 
September 1980; he was notified of the denial by letter in 
October 1980 and did not file a timely appeal.  The September 
1980 RO decision is final.

2.  Additional evidence submitted since the September 1980 
rating decision is both cumulative and redundant of evidence 
considered previously by the RO, and it does not bear 
directly on the specific matter under consideration; it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There has been no competent evidence submitted which 
links the veteran's squamous cell carcinoma of the throat to 
his period of active service, or to any incident of service, 
to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  As the evidence received since the RO's September 1980 
denial of the claim for service connection for spondylolysis 
without spondylolisthesis at L5-S1 is not new and material, 
the claim may not be reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).

2.  The veteran has not submitted a well-grounded claim for 
entitlement for service connection for squamous cell 
carcinoma of the throat.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Spondylolysis without Spondylolisthesis at L5-S1

The veteran contends that service connection is warranted for 
spondylolysis without spondylolisthesis at L5-S1, as it is 
related to his period of active service.  He maintains that 
he has submitted evidence which is new and material to 
warrant the reopening of his claim for service connection for 
spondylolysis without spondylolisthesis at L5-S1.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
as to a claim previously disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  38 U.S.C. § 5108.  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if the 
Board determines that the claimant has produced new and 
material evidence, it must reopen the claim and evaluate the 
merits of the claim in light of all of the evidence, both old 
and new.  Manio, 1 Vet. App. at 145-46 (explaining that the 
relevant legislative history confirms that Congress intended 
section 5108 to permit review of all of the evidence of 
record once the claim is reopened).

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, the Court) erred in adopting the 
test articulated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 
1998).  In Colvin, the Court adopted the following rule with 
respect to the nature of the evidence which would justify 
reopening of a claim on the basis of new and material 
evidence:  "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  As noted above, this standard focuses on whether 
the new evidence (1) bears directly and substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
Fossie v. Brown, 12 Vet. App. 1 (1998).

In view of the fact that the Court held in Fossie that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

As reported earlier, in September 1980, the RO denied the 
veteran's claim for service connection for spondylolysis 
without spondylolisthesis at L5-S1.  In denying service 
connection, the RO indicated that the veteran's spondylolysis 
without spondylolisthesis at L5-S1 was a constitutional 
developmental abnormality, and not a disability under 
applicable law.

The relevant evidence which was of record at the time of the 
September 1980 rating decision will be briefly summarized as 
follows:  The veteran's service medical records show that he 
was treated for low back pain on numerous occasions during 
his period of active service.  These records include a May 
1979 X-ray examination report which shows that he had 
bilateral spondylolysis at L5-S1 with no evidence of 
spondylolisthesis.

A January 1961 VA medical examination report does not reflect 
any complaints or findings which pertain to the veteran's 
spondylolysis without spondylolisthesis at L5-S1.

A June 1972 VA medical examination report shows that clinical 
evaluation of the veteran's musculoskeletal system did not 
reveal any abnormalities.

An April 1980 VA medical examination report shows that 
clinical evaluation of the veteran's musculoskeletal system 
revealed that he had a curvature of his lumbar spine.  An 
accompanying X-ray examination report shows that he had 
bilateral spondylolysis at L5 without spondylolisthesis.

Relevant evidence added to the record since the RO's 
September 1980 rating decision is reported below.

A May 1990 VA hospital report shows that an examination of 
the veteran's back and lower extremities did not reveal any 
clubbing, cyanosis or edema.

An October 1990 VA hospital report does not show any reports 
or findings which pertain to the veteran's spondylolysis 
without spondylolisthesis at L5-S1.

VA outpatient treatment records, dated from March 1993 to 
June 1995, show that the veteran reported that he experienced 
chronic low back pain in February 1995.

On VA medical examination in December 1995, the veteran's 
lumbar spine exhibited a mild paravertebral muscle spasm.  
Range of motion testing revealed a loss of lumbar motion with 
pain on motion.  An X-ray examination of his lumbar spine 
revealed poor weight bearing of L5 on S1.  The pertinent 
impressions were poor weight bearing of L5 on S1 and 
exaggerated lordosis at L5-S1.

On review of the foregoing, it is apparent that the veteran 
has not presented new and material evidence to warrant a 
reopening of his claim for service connection for 
spondylolysis without spondylolisthesis at L5-S1.  The May 
1990 VA hospital report is new as it was not of record at the 
time of the prior denial.  However, it is not material as it 
does not show that the veteran was treated for spondylolysis 
without spondylolisthesis at L5-S1.  Rather, it shows that an 
examination of his back and lower extremities did not reveal 
any clubbing, cyanosis or edema.

The October 1990 VA hospital report is new as it was not of 
record at the time of the prior denial.  However, it is not 
material as it does not show any reports of findings which 
pertain to the veteran's spondylolysis without 
spondylolisthesis at L5-S1.

The VA outpatient treatment records, dated from March 1993 to 
June 1995, are new as they show that the veteran reported 
that he experienced chronic low back pain in February 1995.  
However, these records are not probative as they relate only 
to the nature of his low back pain in 1995, some 15 years 
after his separation from active service.  In addition, these 
records do not specifically establish whether his low pain 
was the result of his spondylolysis without spondylolisthesis 
at L5-S1 or his service-connected low back strain.  Moreover, 
these records are essentially cumulative as the fact that the 
veteran experienced low back pain was known by the RO at the 
time of the prior denial.

The December 1995 VA medical examination report is new as it 
shows that the veteran had poor weight bearing of L5 on S1 
and exaggerated lordosis at L5-S1 at that time.  However, it 
is not probative as it relates only to the nature of these 
disabilities more than 15 years after his separation from 
active service.  In addition, this examination report is 
cumulative as the fact that the veteran had a curvature of 
his lumbar spine was known by the RO in September 1980.  
Moreover, this examination report does not pertain to the 
basis for the 1980 denial, namely that the veteran has a 
disability under applicable law rather than a constitutional 
or developmental abnormality.

The Board is sympathetic to the veteran's contentions; yet, 
the additional evidence submitted since the September 1980 
rating decision is regrettably both cumulative and redundant 
of evidence considered previously, and it is not probative 
concerning the material matters of the claim which was 
previously denied.  The "new" evidence submitted is not 
"material" because it does not tend to show that the 
veteran's spondylolysis without spondylolisthesis at L5-S1 is 
a disability under applicable law rather than a 
constitutional or developmental abnormality.  Therefore, the 
Board finds that the evidence submitted is not "new and 
material" and the claim for service connection for 
spondylolysis without spondylolisthesis at L5-S1 may not be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


II.  Squamous Cell Carcinoma of the Throat

The veteran contends that his squamous cell carcinoma of the 
throat results from his exposure to Agent Orange during his 
period of active duty service in Vietnam.  Thus, he maintains 
that service connection is warranted for squamous cell 
carcinoma of the throat.

Before reaching the merits of this claim, the threshold 
question which must be resolved is whether the veteran has 
presented evidence that his claim for service connection is 
well grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Id., 1 
Vet. App. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Where the determinant issue involves a question 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence 
sufficient to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Furthermore, if there is no showing of the current existence 
of the disability, the claim is not well grounded.  Rabideau 
v. Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for a disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(1998).

If a malignant tumor is manifested to a compensable degree 
within one year following a veteran's release from service, 
service connection may be established for the disability 
although not otherwise established as incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  A veteran can always establish 
service connection with competent and credible proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran are 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  With regard to the skin diseases, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy, the regulations specify that the disorder must 
have become manifest to a degree of 10 percent within one 
year after the last date on which the veteran was exposed to 
the herbicide during active military service for service 
connection to be warranted.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

A review of the veteran's DD Form 214 reveals that he served 
on active duty in the Republic of Vietnam.  He was a 
recipient of the Vietnam Service Medal with two devices, the 
Republic of Vietnam Campaign Medal and the Republic of 
Vietnam Gallantry Cross with Palm.

The veteran's service medical records do not show that he 
ever received a diagnosis of squamous cell carcinoma of the 
throat during his period of active service.  An October 1957 
record shows that he was seen with complaints of a strep 
throat.  In December 1965, it was noted that he had had strep 
throat as a child.  An October 1968 record shows that he was 
seen with complaints of a sore throat.  An examination of his 
throat revealed that his pharynx was red.  In December 1969, 
an examination of his throat revealed that it was clear.  A 
January 1970 record shows that he was treated for a cough.  
An examination of his throat revealed that it was red.  The 
impression was pharyngitis.  His October 1979 service 
retirement medical examination shows that upon clinical 
examination, his neck, mouth and throat were deemed to have 
been normal.  On the accompanying Report of Medical History, 
the veteran indicated that he had had throat trouble.

Several VA examination reports reflecting the veteran's 
physical condition in between his periods of service are of 
record.  The January 1961 VA medical examination report does 
not shows any reports or findings indicating that the veteran 
had squamous cell carcinoma of the throat.  The June 1972 VA 
medical examination report shows that the veteran's throat 
was injected and that he had smoker's throat.  The April 1980 
VA medical examination report does not reveal any reports or 
findings indicating that the veteran had squamous cell 
carcinoma of the throat.

An April 1990 private pathological report shows that the 
veteran underwent a biopsy of a soft tissue mass on the right 
side of his neck.  The diagnosis was metastatic squamous 
carcinoma.  A May 1990 VA computed axial tomography (CAT) 
scan of the veteran's neck revealed that he had a soft tissue 
mass which appeared malignant and began at the vallecula 
level of the right posterior base of his tongue.  A May 1990 
VA pathological report shows that a biopsy of the veteran's 
right vallecula revealed that he had squamous carcinoma.

A May 1990 VA hospital report shows that the veteran 
underwent chemotherapy with platinum 5 FU and radiation 
therapy.  It was noted that he tolerated these procedures 
well.  It was also noted that he did not have a significant 
prior medical history.  The pertinent diagnosis at discharge 
was squamous cell carcinoma of the tongue, stage T2N2.

An October 1990 VA hospital report shows that the veteran 
underwent a direct laryngoscopy with biopsies, an 
esophagoscopy, a right radial neck dissection and a left 
modified neck dissection.  The postoperative diagnoses were 
base of tongue squamous cell carcinoma and status post 
chemotherapy and radiation therapy with persistent neck 
disease.

VA outpatient treatment records, dated from March 1993 to 
June 1995, show that, in October 1994, the veteran reported 
that, over the previous four years, he had experienced an 
intense right neck pain whenever he was exposed to cold 
weather.  On examination, there was no evidence of disease.  
He did exhibit a radical neck dissection deformity with a 
palpable vasculature.  It was noted that the veteran's pain 
was probably vasospastic and productive of mild ischemia or 
severe pain from vasospasms.  A June 1995 record shows that 
an examination of his neck did not reveal any masses.

In July 1997, the veteran submitted a copy of an a May 1995 
magazine article titled "His Voice Touched Thousands."  
This article described how a radio personality's squamous 
cell carcinoma was caused by his exposure to Agent Orange 
during his period of active service in Vietnam from 1970 to 
1971.  However, as this evidence does not specifically relate 
the onset of the veteran's squamous cell carcinoma of the 
throat to his period of active service, or exposure to Agent 
Orange therein, it cannot itself satisfy the nexus element of 
a well-grounded claim.  Sacks v. West, 11 Vet. App. 314 
(1998).  The article reflects a medical determination made by 
medical experts about another veteran and does not provide a 
medical opinion specific to this claimant.

On the basis of the foregoing evidence, the Board is of the 
opinion that the veteran has not presented evidence of a 
well-grounded claim for service connection for squamous cell 
carcinoma of the throat.  Specifically, squamous cell 
carcinoma is not a disease for which service connection may 
be presumed due to an association with exposure to herbicide 
agents.  See 38 C.F.R.  § 3.307(a)(6), 3.309(e).  Given the 
Court's guidance in McCartt, supra, the veteran is not 
presumed to have been exposed to herbicides during service in 
the absence of evidence showing such exposure or a disease 
which is presumed under law to have been caused by herbicide 
exposure.  In addition, the veteran has not submitted 
competent medical evidence that his squamous cell carcinoma 
is medically related to his period of active service, or 
exposure to Agent Orange during this period.  His service 
medical records do not show any reports or findings of 
squamous cell carcinoma.  The private pathological report 
shows that he was not diagnosed as having squamous cell 
carcinoma until 1990, some 10 years after his retirement from 
active service.  In addition, the record before the Board 
does not establish any medical link or nexus between the 
veteran's squamous cell carcinoma and his period of active 
service, or exposure to Agent Orange during this period.  
Likewise, the VA records show that he was treated for, and 
diagnosed as having, squamous cell carcinoma.  However, these 
records are also devoid of any link or nexus between his 
squamous cell carcinoma and his period of active service, or 
exposure to Agent Orange therein.  Rather, it was noted in 
the May 1990 VA hospital report that he did not have a 
significant prior medical history.  As such, while the Board 
is sympathetic to the beliefs of the veteran, his claim for 
service connection for squamous cell carcinoma of the throat 
cannot be viewed as well grounded under such circumstances.  
Caluza, 7 Vet. App. at 506.

The Board has also carefully considered the veteran's 
contentions regarding the relationship between his squamous 
cell carcinoma of the throat and exposure to Agent Orange 
during his period of active service.  However, as a layman, 
he is not qualified to render such an opinion as to medical 
diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
spondylolysis without spondylolisthesis at L5-S1 is denied.

Service connection for squamous cell carcinoma of the throat 
is denied.


REMAND

The veteran's claim for an increased evaluation for his 
service-connected hypertension is well grounded pursuant to 
38 U.S.C.A. § 5107(a) as it is plausible or capable of 
substantiation.  Murphy, 1 Vet. App. at 78.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of his hypertension 
(within the competence of a lay party to report) is 
sufficient to render his claim well grounded.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

As indicated earlier, service connection is presently in 
effect for hypertension, which has been assigned a 10 percent 
disability rating.  The veteran's service-connected 
disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  However, since the RO's most recent rating decision in 
February 1996, the schedular criteria for evaluation of the 
cardiovascular system were amended effective on January 12, 
1998.  The Court has held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to [the] appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  Thus, the RO must consider the veteran's claim 
under the criteria which are to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Moreover, when there is a 
change in the legal criteria for adjudicating a claim, the 
veteran must be provided full notice and have an opportunity 
to be heard at the RO so that prejudice does not result.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

There was no reference made to the revised rating criteria in 
the supplemental statement of the case issued in June 1998, 
so it appears that the RO may not have considered the 
veteran's claim under the amended regulations.  Thus, the 
veteran's claim for an increased evaluation for hypertension 
must be evaluated under both the old and new rating criteria 
to determine which version is most favorable to the veteran.  
See Karnas, 1 Vet. App. at 313.

However, retroactive application of the revised regulations 
prior to January 12, 1998, is prohibited.  Rhodan v. West, 
12 Vet. App. 55 (1998).  Therefore, impairment resulting from 
hypertension prior to January 12, 1998, must be evaluated 
utilizing the older criteria, while impairment arising from 
hypertension after January 12, 1998, must be evaluated under 
the criteria which are determined to be more beneficial to 
the veteran, given his particular disability picture.

The VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim is neither 
optional nor discretionary, and it includes obtaining an 
adequate VA examination.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, taking into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

The veteran has stated that he receives medical treatment for 
hypertension from the VA.  Any VA medical records are deemed 
to be constructively of record in proceedings before the 
Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

It is observed that the veteran has not been afforded a VA 
examination since December 1995.  As such, in light of the 
amended criteria, the Board is of the opinion that an updated 
VA medical examination would be useful in determining the 
severity of his service-connected hypertension.

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who may have 
treated him for hypertension since 
December 1995.  After securing any 
necessary releases, the RO should obtain 
copies of all VA and private treatment 
records (not already of record) for 
association with the claims folder.

2.  Then, the veteran should be afforded 
a VA medical examination by an 
appropriate specialist to determine the 
nature and severity of his service-
connected hypertension.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary testing 
should be conducted and the results 
reported in detail.  The report of 
examination should include a detailed 
assessment of the severity of all 
manifestations of the veteran's service-
connected hypertension.  A complete 
rationale for any opinion expressed by 
the examiner should be provided.

3.  Thereafter, the issue of an increased 
evaluation for hypertension should be 
reviewed by the RO.  The RO should 
specifically consider the revised 
regulatory criteria and apply to the 
veteran's claim the regulatory criteria 
most favorable to him.  See Karnas, 1 
Vet. App. at 313. 

4.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond 
thereto.  If the benefit sought on appeal 
is not granted, the case should then be 
returned to the Board for further 
appellate consideration.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

